PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/729,959
Filing Date: 11 Oct 2017
Appellant(s): Lu et al.



__________________
Michelle Bugbee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0236693 A1 cited in IDS) in view of Asanuma (WO/2014/147841 A1). It is noted that when utilizing Asanuma, the disclosures of the reference are based on US 2016/0046783 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Asanuma are found in US ‘783.

Regarding claims 1, 2, 4, 6 and 9, Lu discloses multilayer polymer interlayer comprising a stiffer skin layers and softer core layer, wherein the softer layer is between stiffer layers, i.e. stiff/soft/stiff (see paragraph 0033). The skin layers and core layer comprise poly(vinyl butyral) (PVB) (i.e. poly(vinyl acetal) resin) and plasticizers (see paragraphs 0024, 0027). The plasticizer can triethylene glycol di-(2-ethylhexanoate) (see paragraph 0029), identical to that untied in the present invention (see paragraph 0080 of published application). The amount of plasticizer in the core layer (soft layer) can be 75 phr (see paragraph 0027), which is identical to that utilized in the present invention (see page 18, Table 6 of published application). Further, the glass transition temperature of core layer (softer layer) has a glass transition temperature of less than 10 C (see paragraph 0033).  
Lu does not disclose presently claimed poly(vinyl butyral) resin composition in the soft layer. Lu does not disclose an average residual hydroxyl content of from about 8 to about 16 wt%. Lu do not disclose presently difference between the first residual hydroxyl content and the second residual hydroxyl content in the soft layer is at least 1 w%. Lu does not disclose a soft layer has a dispersity in composition of at least 0.40. Lu does not disclose presently claimed damping loss factor.
Asanuma discloses a mixture of polyvinyl acetal resin A and polyvinyl acetal resin B having different amounts of remaining hydroxyl groups (i.e. residual hydroxyl), wherein the difference between the residual hydroxyl groups of polyvinyl acetal resin A and polyvinyl acetal resin B is at least 1 mol% (see paragraph 0046). The polyvinyl acetal resin A and polyvinyl acetal resin B can be polyvinyl butyral resin (see page 11, Tables 2 and 3). The aforementioned difference results in excellent transparency (see paragraphs 0046 and 0048). The average amount of remaining hydroxyl groups in the mixture of polyvinyl acetal resins can be 15 to 33 mol% in order to obtain excellent transparency (see paragraph 0049).  Although, Asanuma disclose content of residual hydroxyls in mol%, the content of residual hydroxyl will overlap with presently claimed residual hydroxyl content in wt%. According, the average amount of remaining hydroxyl groups of 15 to 33 mol% would overlap with claimed average residual hydroxyl content of from about 8 to about 16 wt%. Further, the polyvinyl butyral resins used  in the mixture (PVB-1 and PVB-8) can have difference of 8 mol% of vinyl acetate groups and the average residual vinyl acetate content of two resins PVB-1 and PVB-8 can be 5 mol% based on Table 1 (see paragraph 0093). 
In light of motivation for using a mixture of two kinds of polyvinyl butyral resins disclosed by Asanuma as described above, it therefore would have been obvious to one of ordinary skill in the art to use a mixture of two kinds of polyvinyl butyral resins (i.e. a first poly(vinyl butyral) resin and a second poly(vinyl butyral) resin) of Asanuma in the soft layer of Lu in order to improve transparency, and thereby arrive at the claimed invention.
Accordingly, the soft layer disclosed by Lu in view of Asanuma identical to that utilized in the present invention. 
Lu in view of Asanuma do not disclose the soft layer has a dispersity in composition of at least 0.40 and do not disclose the dispersity in composition of the poly(vinyl butyral) resin composition in the soft layer is greater than a dispersity in composition of the first poly(vinyl butyral) resin in the soft layer and a dispersity in composition of the second poly(vinyl butyral) resin in the soft layer. However, given that the soft layer of Lu in view of Asanuma is identical to that presently claimed, it is obvious or inherent that the soft layer has a dispersity in composition of at least 0.40 and the dispersity in composition of the poly(vinyl butyral) resin composition in the soft layer is greater than a dispersity in composition of the first poly(vinyl butyral) resin in the soft layer and a dispersity in composition of the second poly(vinyl butyral) resin in the soft layer in Lu in view of Asanuma. Further, given that the soft layer of Lu in view of is identical to that presently claimed, soft layer of Lu in view of Asanuma has presently claimed glass transition temperature.
Lu in view of Asanuma do not disclose the polymer interlayer having presently claimed damping loss factor. However, given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious or inherent that the polymer interlayer of Lu et al. has presently claimed damping loss factor.

Regarding claims 7 and 8, Lu in view of Asanuma do not disclose presently claimed process for producing the poly(vinyl butyral) resin composition in the soft layer.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Lu in view of Asanuma meets the requirements of the claimed product, Lu in view of Asanuma clearly meet the requirements of present claims.

Regarding claims 10-15, Lu in view of Asanuma disclose the polymer interlayer as set forth above. 
Lu in view of Asanuma do not explicitly disclose the soft layer has a third dispersity in composition and wherein the third dispersity in composition is at least 0.40 and wherein the third dispersity in composition is greater than both the first dispersity in composition and the second dispersity in composition. However, given that the soft layer of Lu in view of Asanuma is identical to that presently claimed, it is obvious or inherent that the soft layer has a third dispersity in composition and wherein the third dispersity in composition is at least 0.40 and wherein the third dispersity in composition is greater than both the first dispersity in composition and the second dispersity in composition.
Lu in view of Asanuma do not explicitly disclose the third dispersity in composition is at least 10% greater than the first dispersity in composition and at least 10% greater than the second dispersity in composition given that the soft layer of Lu in view of Asanuma is identical to that presently claimed, it is obvious or inherent that the third dispersity in composition is at least 10% greater than the first dispersity in composition and at least 10% greater than the second dispersity in composition.
Lu in view of Asanuma do not disclose the polymer interlayer having presently claimed damping loss factor. However, given that the polymer interlayer of Lu in view of Asanuma is 

Regarding claims 16-20, Lu in view of Asanuma disclose the polymer interlayer as set forth above. 
Lu in view of Asanuma do not explicitly disclose the soft layer has a third dispersity in composition and wherein the third dispersity in composition is at least 0.40 and wherein the third dispersity in composition is greater than both the first dispersity in composition and the second dispersity in composition. However, given that the soft layer of Lu in view of and Asanuma is identical to that presently claimed, it is obvious or inherent that the soft layer has a third dispersity in composition and wherein the third dispersity in composition is at least 0.40 and wherein the third dispersity in composition is greater than both the first dispersity in composition and the second dispersity in composition.
Lu in view of Asanuma do not disclose the polymer interlayer having presently claimed damping loss factor. However, given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious or inherent that the polymer interlayer of Lu in view of Asanuma has presently claimed damping loss factor.

(3) Withdrawn Ground of Rejection
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. In light of terminal disclaimer, double patenting rejection has been withdrawn.
.

(4) Response to Argument

Appellants argue that the Lu reference discloses interlayers comprising three layers having core and skin layers each comprising a single PVB resin and plasticizer, where the skin layers comprise a lower molecular weight resin that provide increased flow of the interlayer during autoclaving. Lu is directed to improving the skin layers to reduce the stress in glass to help improve the resistance to iceflower defects (or to reduce the occurrence of iceflower defects) by reducing the resin’s molecular weight, and all of the Examples of Lu have core layers that each comprises a single PVB resin and a plasticizer. Lu is not directed to improving the core layer for improved acoustic performance over extended temperature range, as in the case of the present invention.
It is agreed that Lu alone does not meet the present claims which is why it is combined with Asanuma. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in the prior art rejection above, Lu in view of Asanuma disclose polymer interlayer identical to that presently claimed. Given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious inherent that the Lu in view of Asanuma would have properties similar to the present invention, absent evidence to the contrary.
While appellants point to Examples of Lu that comprise a single PVB resin, there is nothing in Lu that teaches away from using two PVB resins.

Appellants argue that in summary, Asanuma discloses that the opaque or transparency problem of mixing two or more resins having different amount of residual hydroxyl groups can 
However, given that both Lu and Asanuma are directed to polyvinyl acetal resin composition, given that Asanuma provides proper motivation, and given that the motivation disclosed by Asanuma, i.e. improving transparency, is very relevant to Lu which discloses use of the polymer interlayer in architectural window applications and in the windows of motor vehicles and airplanes (see paragraph 0008 of Lu), it is the examiner’s position that Lu and Asanuma are properly combinable.
Further, given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious inherent that the Lu in view of Asanuma would improving the interlayer’s acoustic or sound insulation performance over varying temperature ranges similar to the present invention, absent evidence to the contrary. It is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant's motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).

Appellants argue that the present invention utilizes a core layer where the blend of polyvinyl acetal resins possesses average residual hydroxyl content of about 8 to about 16 weight percent. The Examiner makes a bald, unsubstantiated assertion that the range recited in the present invention somehow overlaps with the range of 15 to 33 mole percent of residual hydroxyl groups. Weight percent and mole percent are of course two totally different means for characterization of content of a component or moiety. As such, the Examiner has not met the burden of establishing that the combination of the teaching of Asanuma with Lu would 
Although Asanuma disclose content of residual hydroxyls in mol%, the content of residual hydroxyl will overlap with presently claimed residual hydroxyl content in wt%. According, the average amount of remaining hydroxyl groups of 15 to 33 mol% would overlap with claimed average residual hydroxyl content of from about 8 to about 16 wt%. Further, appellants have provided no evidence (i.e. data) to show that broad range of residual hydroxyl content in wt% will not overlap with broad range of residual hydroxyl content in mol% and in fact admit there will at least be a slight overlap. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Appellants argue that Asanuma’s teaching of its scope of polyvinyl acetals are defined by meeting the criteria of “Definition 1” and “Definition 2” referred to in paragraphs 0013-0015 of the reference. (See Claim 1). Within that diffuse spectrum of teaching of polymer compositions, much is lacking. Inter alia, Asanuma does not teach (1) how to select the two resins to make an interlayer having sound insulation properties; (2) how to select the two resins so that the resulting layer can be used as a soft/core layer in an acoustic multiple layer interlayer; or (3) how to select the two resins to make an interlayer that exhibits sound dampening over an extended temperature range.
However, Asanuma alone is not used to meet present claim. Asanuma and Lu are combined to teach the presently claimed interlayer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted above in prior art rejection, Lu discloses stiffer skin layer, softer core layer and a stiffer skin layer, in that order where the skin and core layers comprises poly(vinyl butyral), i.e. PVB (which is a specific type of poly(vinyl acetal). However, Lu does not disclose a mixture of two polyvinyl acetal resins having average residual hydroxyl content as presently claimed, the difference in residual hydroxyl groups of polyvinyl acetal resins as presently claimed and the difference in residual vinyl acetate of polyvinyl acetal resins as presently claimed. Asanuma discloses a mixture of two PVB resins having average residual hydroxyl content as presently claimed, difference in residual hydroxyl content as presently claimed and difference in residual vinyl acetate content as presently claimed. Accordingly, Lu in view of Asanuma disclose the soft layer as presently claimed. Given that both Lu and Asanuma are directed to polyvinyl acetal resin composition and given that Asanuma provide proper motivation, Lu and Asanuma are properly combinable.
Further, given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious inherent that the Lu in view of Asanuma would have improved sound insulation and sound dampening properties over a wide range of temperatures similar to the present invention, absent evidence to the contrary.

Appellants argue that even if, arguendo, the Examiner’s assertions were correct, the combination as set forth in the final rejection is untenable because the requisite “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does” is not present. Takeda, Id. In this regard, it is important to note the objective problem which was solved by Lu as noted above - i.e., that Lu is directed to 
While appellants point to Examples of Lu that comprise a single PVB resin, there is nothing in Lu that teaches away from using two PVB resins. Further, it is Asanuma itself which discloses that using a combination of PVB resins improves transparency (see paragraphs 0046 and 0048 of Asanuma).
Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “adding a second resin in Lu will reduce transparency due to potential incompatibility of the resulting resin composition must be supported by a declaration or affidavit”. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances 
Further, given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious inherent that the Lu in view of Asanuma would have improved acoustic performance over a range of different temperatures, absent evidence to the contrary.

Appellants argue that similarly, it is important to focus on the objective problem posed in the Asanuma reference, as that objective is the very lens through which one of ordinary skill would view this reference, thus impacting the determination of whether there exists a necessary rationale to combine the references. As noted above, the objective of Asanuma, was “to provide a composition including polyvinyl acetals having different average amounts of remaining hydroxyl groups and being able to mold a sheet having excellent transparency”. The inventors in Asanuma were ostensibly focused on this objective problem due to difficulties in compositions of disparate recycle materials as well as materials resulting from the particular batch process they were utilizing to manufacture poly(vinyl acetals). As such, one of ordinary skill in the art would not be sufficiently motivated to utilize a blend of poly(vinyl butyral) as allegedly recited in Asanuma as a soft layer because reducing haze or increasing transparency was not a problem posed by Lu that required a solution; what did remain as a challenge after Lu, was the further design and construction of multilayer laminates which would be useful in acoustic applications over an extended temperature range. Thus, in order to reach the claimed invention with the rejection as stated - the combination of Lu and Asanuma, the Examiner implicitly created the problem of haziness or transparency in Lu in order to “solve” the problem with Asanuma; thus, the combination is improper. As noted above in Takeda, the Examiner must establish a “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. Id. Stated differently, the only reason which would have prompted a person of ordinary skill to combine the 
However, given that the interlayer of Lu is used in architectural window applications and in the windows of motor vehicles and airplanes (see paragraph 0008 of Lu), transparency is very relevant to Lu and it would have been obvious to one of ordinary skill in the art to (further) improve the transparency of Lu. In light of this and given that both Lu and Asanuma are drawn to polyvinyl acetal resin compositions, it is the examiner’s position that a person of ordinary skill in the relevant field would have a reason to combine the elements in the way the claimed new invention does.
As noted above, Lu in view of Asanuma disclose the polymer interlayer identical to that presently claimed. Given that the polymer interlayer of Lu in view of Asanuma is identical to that presently claimed, it is obvious inherent that the Lu in view of Asanuma would have properties similar to the present invention, absent evidence to the contrary. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Appellants argue that as noted above with respect to Takeda, the Examiner must establish a “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. Id. Merely establishing that they could be combined does not meet this threshold. Moreover, any reliance on precedent such as In re Obiaya, 227 USPQ 58 (BPAI 1985) would be misplaced in this case. This is not a situation where Appellants merely found another valid reason to combine the resins in addition to one cited by the Examiner; this is a situation where one of ordinary skill in the art would not have had sufficient reason, based on the teachings of Lu and Asanuma as discussed 
As noted above, given that both Lu and Asanuma are directed to polyvinyl acetal resin composition, given that Asanuma provides proper motivation, and given that the motivation disclosed by Asanuma, i.e. improving transparency, is very relevant to Lu which discloses use of the polymer interlayer in architectural window applications and in the windows of motor vehicles and airplanes (see paragraph 0008 of Lu), it is the examiner’s position that Lu and Asanuma are properly combinable.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellants argue that for reasons set forth above regarding Lu and Asanuma, this ground of rejection is untenable as well. First, the Examiner has not established that the polymer compositions of Asanuma are identical to the core polymer compositions of Lu. The Examiner has not cited teaching in Asanuma of specific polymers which overlap in composition with the core polymers of Lu, other than the bald, unsupported assertion that with respect to residual hydroxyl groups in both compositions, somehow “about 8 to about 16 weight percent” mole percent. In this case, the Examiner has not established that the combined teaching in Asanuma and Lu would have suggested the presently-claimed invention, nor has the Examiner established that one of ordinary skill in the art would even have reason to combine the references, for reasons stated above. 
As noted above in the prior art rejection, Lu discloses stiffer skin layer, softer core layer and a stiffer skin layer, in that order where the skin and core layers comprises poly(vinyl butyral), i.e. PVB (which is a specific type of poly(vinyl acetal). However, Lu does not disclose a mixture of two polyvinyl acetal resins having average residual hydroxyl content as presently claimed, the difference in residual hydroxyl groups of polyvinyl acetal resins as presently claimed and the difference in residual vinyl acetate of polyvinyl acetal resins as presently claimed. Asanuma discloses a mixture of two PVB resins having average residual hydroxyl content as presently claimed, difference in residual hydroxyl content as presently claimed and difference in residual vinyl acetate content as presently claimed. Accordingly, Lu in view of Asanuma disclose the soft layer as presently claimed. Therefore, it is obvious or inherent that the soft layer of Lu in view of Asanuma has presently claimed damping loss factor. 
Further, although, Asanuma disclose content of residual hydroxyls in mol%, the content of residual hydroxyl will overlap with presently claimed residual hydroxyl content in wt%. According, the average amount of remaining hydroxyl groups of 15 to 33 mol% would overlap with claimed average residual hydroxyl content of from about 8 to about 16 wt%. Further, appellants have provided no evidence (i.e. data) to show that broad range of residual hydroxyl content in wt% will not overlap with broad range of residual hydroxyl content in mol% and in fact admit there will be at least a slight overlap.
As noted above, given that both Lu and Asanuma are directed to polyvinyl acetal resin composition, given that Asanuma provides proper motivation, and given that the motivation disclosed by Asanuma, i.e. improving transparency, is very relevant to Lu which discloses use of the polymer interlayer in architectural window applications and in the windows of motor 

Appellants argue that for reasons set forth above regarding Lu and Asanuma, this ground of rejection is untenable as well. First, the Examiner has not established that the polymer compositions of Asanuma are identical to the core polymer compositions of Lu. Even if, arguendo, the Examiner were correct, this combination of Lu and Asanuma is untenable for reasons stated above. 
This is not persuasive for the same reasons set forth in paragraphs 47-49 above.

(5) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRUPA SHUKLA/Examiner, Art Unit 1787
                                                                                                                                                                                                        Conferees:

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787        

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                         
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.